Citation Nr: 0026547	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-08 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for otitis.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises from a October 1999 rating decision by the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).     


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows that the veteran currently has otitis.

2.  The veteran has level II hearing loss in each ear. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for otitis.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 
6100 (1998 & 1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

In this case, there is no competent medical evidence to show 
that the veteran has otitis.  Although the service medical 
records show an impression of otitis, the records also 
indicate that it resolved in service and do not reflect any 
residual disorder.  Indeed, the private examination of July 
1983 shows that the veteran's ears were normal and the May 
1999 letter from Donovan B. Foote, Jr., M.D. reports that 
there was no inflammation of the ears.  Further, the 
September 1999 VA examination contains no complaints or 
findings of otitis.  Because the medical evidence does not 
show that the veteran currently has otitis, the claim is not 
plausible and, therefore, must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  See Robinette v. Brown, 8 Vet.App. 69 
(1995).  In this case, the RO fulfilled its obligation under 
§ 5103 (a) in the March 1999 Statement of the Case in which 
the appellant was informed that the reason for the denial of 
the claim was that there was no evidence of otitis currently.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.

Increased Evaluation

The preliminary question for the Board is whether the veteran 
has presented a well-grounded claim within the meaning of 
38 U.S.C.A. §§ 5107(a), and, if so, whether the VA has 
properly assisted him in the development of his claim.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
the veteran's claim is well grounded.  The Board is also 
satisfied that all relevant evidence has been obtained and 
properly developed, and that no further assistance to the 
veteran is required to fulfill the duty to assist.

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-1999).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was unchanged and, therefore, has no effect on the veteran's 
claim.  The Board would observe that changes were made to 
38 C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) provide that:

When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever result is the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Evidence for consideration in connection with the veteran's 
claim for an increased evaluation for his hearing loss 
includes private and VA audiolgical examinations.  However, 
it does not appear that the private audiological examination 
contains the clinical findings necessary to evaluate the 
veteran's disability under the Schedule for Rating 
Disabilities.  For example, no average of the four 
frequencies used to evaluate the veteran's disability is 
provided.  As such, examination cannot be used to evaluate 
the veteran's hearing loss, although it would appear to 
report similar findings as the VA examination.

The veteran was afforded a VA audiological examination in 
September 1999.  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
60
70
48
LEFT
10
20
60
55
36

Speech recognition scores were 88 percent for the right ear 
and 88 percent for the left ear.

Applying this evidence to Table VI the results of both 
examinations yield a numeric designation of Level II for the 
right ear and Level II for the left ear.  When those values 
are applied to Table VII they yield a noncompensable 
evaluation.  The Board would also observe that the veteran 
does not meet the criteria for consideration of his 
disability under 38 C.F.R. § 4.86(a) or (b).  Accordingly, 
the Board concludes that the criteria for a compensable 
evaluation have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing by the veteran 
that his bilateral hearing loss has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for otitis is denied. 

A compensable disability rating for bilateral hearing loss is 
denied.   



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

